Citation Nr: 1214464	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-39 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION


The Veteran served on active duty from March 1951 to February 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  The VLJ held the record open for an additional 30 days pending receipt of medical nexus-type evidence.  In March 2012, the Board received additional evidence from the Veteran along with a waiver of his right to have the evidence considered by the originating agency.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  Right knee arthritis is attributable to service.

2.  Residuals of thoracic and lumbar spine factures are attributable to service.


CONCLUSIONS OF LAW

1.  Arthritis of the right knee was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Residuals of thoracic and lumbar spine fractures were incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).


Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran has contended that he sustained right knee and back injuries in an auto accident while on active duty and that he has had pain of the right knee and back since that incident.  The Board finds that the Veteran is both competent and credible in this regard.  It is well-established that a claimant is competent to relate a history of injuries in service and his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board believes that he is credible because he provided sworn testimony before the undersigned VLJ that is consistent with his previously given history, and he provided lay statements that corroborate his account of in-service injuries of the back and knees and hospitalization therefor due to an auto accident while on active duty.

The Board finds that the lay evidence is highly probative in this case, particularly in view of the missing service treatment records (STRs).  The record shows that the Veteran's STRs were destroyed in a fire at the National Personnel Records Center. Under such circumstances, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In addition to the lay evidence, the medical evidence of record shows that the Veteran has disabilities of the right knee and back due to his motor vehicle accident in service.  Specifically, private medical statements dated in February 2012 reflect that the Veteran has arthritis of the right knee and residuals of old fractures of the thoracic spine (T5) and lumbar spine (L2) related to injuries sustained from the auto accident in service.

In view of the evidence showing in-service injuries of the right knee and back in service, continuity of symptomatology since the in-service injuries, and current disabilities related to the in-service injuries of the right knee and back, the weight of the evidence warrants entitlement to service connection for arthritis of the right knee and residuals of fractures of the thoracic and lumbar spine.


ORDER

Service connection for arthritis of the right knee is granted.

Service connection for residuals of thoracic and lumbar spine fractures is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


